Spencer, J.
The case as presented in this record is an inexplicable mass of confusion, containing the testimony of over sixty witnesses testifying to isolated items of accounts, which we are asked to look for in the original partnership books, which are sent up with the record. Life is too short for this court to enter upon such an investigation without the assistance of experts or auditors, to systematize and state these accounts. The judge a qua should have ordered the reference to auditors, under Arts. 442 and 443 of the Code of Practice, with proper instructions as to their general line of investigation and report.

Decreed accordingly.